DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 7, 9, 13, and 15 were amended. Claims 1-4, 6-10, 12-16, and 18 are pending.
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 112(b).
Applicant’s amendment overcomes the previous grounds of rejection of claims 1-4, 6-10, 12-16, and 18 under 35 USC 103; however, upon further consideration, new grounds of rejection of these claims under 35 USC 103 are presented herein.

Response to Arguments
	Applicant’s arguments filed 10/27/2020 have been fully considered, but are moot in view of the new grounds of rejection presented herein. Note in particular that Rybakov—not Ali—is relied upon to teach the limitation related to a recency of use of the models.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-8, 10, 12-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Ali” (US 2013/0046525 A1) in view “Baughman” (US 2013/0151063 A1), further in view of “Kreis” (US 2016/0321545 A1), and further in view of “Rybakov” (US 10,824,940 B1).

Regarding claim 1, Ali teaches 
An apparatus, configured to manage a plurality of vehicles, (Ali, P [0074], line 1-5, “FIG. 2 shows a schematic perspective view of a crop harvesting environment where several harvest vehicles 270, 280, 290, 300, are operating in a neighbourhood of fields to harvest the crop and transport the product from the fields to a storage depot 250.”) 
the apparatus comprising: a memory, configured to store information (Ali, P [0084], line 11-16, “For example, the state 320 of a combine harvester specifies the vehicle dimension, grain tank capacity, speed settings and its current operation. Similarly, the state 360 of a crop field could define for example the ground condition, crop density, the grain moisture content and indicates the portion of the field that is already harvested.”) 
associated with an activity from the plurality of vehicles, (Ali, P [0054], line 1-5, “In some embodiments the work vehicles have intermittent communications with each other and each vehicle is arranged to operate autonomously according to their part of the overall schedule until they receive their part of the adapted overall schedule.”) and a plurality of predictive models, (Ali, P [0084], line 18-23, “The dynamic model of a resource specifies how its state changes over time and is also used to anticipate the future behaviour of an entity in the processing system. These are shown by the multi model 330 for the harvester, multi model 370 for the field entity, and multi model 400 for the tractor.”) 
wherein each of the plurality of predictive models (Ali, P [0084], line 18-23, “The dynamic model of a resource specifies how its state changes over time and is also used to anticipate the future behaviour of an entity in the processing system. These are shown by the multi model 330 for the harvester, multi model 370 for the field entity, and multi model 400 for the tractor.”) 
 is constructed based on one or more subsets of the information; (Ali, P [0084], line 11-16, “For example, the state 320 of a combine harvester specifies the vehicle dimension, grain tank capacity, speed settings and its current operation. Similarly, the state 360 of a crop field could define for example the ground condition, crop density, the grain moisture content and indicates the portion of the field that is already harvested.”) 
wherein each of the plurality of predictive models (Ali, P [0084], line 18-23, “The dynamic model of a resource specifies how its state changes over time and is also used to anticipate the future behaviour of an entity in the processing system. These are shown by the multi model 330 for the harvester, multi model 370 for the field entity, and multi model 400 for the tractor.”) are configured to provide an estimate of activity time for the activity (Ali, P [0094], line 11-16, “For instance, the entity service of the harvester can forecast its future state for a harvest operation and determine the time and position in the field where it will have its grain tank completely filled, with grain. This information is farther used to plan the grain transfer operation of the tractor and the combine harvester.”) based on a function of corresponding subsets from the one or more subsets of the information (Ali, P [0084], line 11-16, “For example, the state 320 of a combine harvester specifies the vehicle dimension, grain tank capacity, speed settings and its current operation. Similarly, the state 360 of a crop field could define for example the ground condition, crop density, the grain moisture content and indicates the portion of the field that is already harvested.”)
…a processor, configured to, for an activity associated with a first vehicle from the plurality of vehicles: (Ali, P [0084], line 11-16, “For example, the state 320 of a combine harvester specifies the vehicle dimension, grain tank capacity, speed settings and its current operation. Similarly, the state 360 of a crop field could define for example the ground condition, crop density, the grain moisture content and indicates the portion of the field that is already harvested.”) 
determine which of the plurality of predictive models are relevant to the activity of the first vehicle (Ali, P [0094], line 11-16, “For instance, the entity service of the harvester can forecast its future state for a harvest operation and determine the time and position in the field where it will have its grain tank completely filled, with grain. This information is farther used to plan the grain transfer operation of the tractor and the combine harvester.”) 
…based on the activity, (Ali, P [0134], line 31-34, “The state transition in the multi-model is controlled with suitable boundary conditions that can be associated with each model. The boundary conditions specify when a model is valid.”)  
relevancy, one or more parameters of the first vehicle, …, the information stored in the memory, and …; (Ali, P [0084], line 11-16, “For example, the state 320 of a combine harvester specifies the vehicle dimension, grain tank capacity, speed settings and its current operation. Similarly, the state 360 of a crop field could define for example the ground condition, crop density, the grain moisture content and indicates the portion of the field that is already harvested.”) 
… generate an estimation for activity time of the activity for the first vehicle  (Ali, P [0094], line 11-16, “For instance, the entity service of the harvester can forecast its future state for a harvest operation and determine the time and position in the field where it will have its grain tank completely filled, with grain. This information is farther used to plan the grain transfer operation of the tractor and the combine harvester.” Ali, P [0135], line 4-11, “In contrast, a model for continuous transition, e.g., excavation, can contain complex functional equations modelling the behaviour of the corresponding process. The entity models are used by their corresponding holons to determine answers during `what-if` 
…control dispatch of the first vehicle based on the estimated activity time. (Figure 4, step 60 shows using the adapted schedule to adapt execution of the operations. This step is described at [0077].)
Ali does not appear to explicitly teach, but Baughman teaches
… are constructed from training neural networks; ( A step of training a neural network does not appear to be positively cited. Nevertheless, [0018] indicates that the models may include neural networks.)
based on a determination of relevant vehicle model types corresponding to the first vehicle among a plurality of vehicle model types and a determination of relevant vehicles having a hauling size corresponding to a hauling size of the first vehicle, (Abstract describes identifying a model for analyzing a vehicle. [0016, 0020] describe selecting a model from among a plurality of models based on a feature vector. The feature vector includes user data as described at [0020]. [0011] provides further information regarding the user input, which includes number of passengers and weight of cargo as well as vehicle data such as type of equipment.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Ali to identify models based on vehicle type and hauling size as taught by Baughman because this would allow for the identification of models which are calibrated/trained within a range similar to the vehicle for which the prediction is being made as would be understood by a person of ordinary skill in the art. Furthermore, a person of ordinary skill in the art would recognize that neural networks are a highly adaptable class of machine learning models which perform well in a variety of environments, so a person of ordinary skill in the art would have been motivated to try using neural networks alongside other well-known machine learning models to determine which models perform best in the application at hand.
Ali does not appear to explicitly teach 
assign a weight to each of the plurality of predictive models based on…recency of use of each of the plurality of predictive models…and recency of the information stored in the memory used to determine each of the plurality of predictive models
aggregate the weighted predictive models;
generate an estimation… based on the aggregation.
However, Kreis—directed to analogous art—teaches
assign a weight to each of the plurality of predictive models based on… recency of the information stored in the memory used to determine each of the plurality of predictive models (Abstract describes predicting a control action for a vehicle. [0015-0016] describe using an ensemble classifier by weighting the models based on the recency of the data on which it is trained. This is further described at [0032] and [0035].)
aggregate the weighted predictive models; generate an estimation… based on the aggregation. ([0017-0020] describes using the ensemble to predict an estimate of the control. The ensemble works by combining the models in the ensemble using the weights.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Ali and Baughman to use an ensemble classifier where weights may be based on recency of information used to determine the models as taught by Kreis because this allows the ensemble to adapt to new situations as described by Kreis at [0009, 0015]. 
The combination of Ali, Baughman and Kreis does not appear to explicitly teach
assign a weight to each of the plurality of predictive models based on…recency of use of each of the plurality of predictive models…
However, Rybakov—directed to analogous art—teaches
assign a weight to each of the plurality of predictive models based on…recency of use of each of the plurality of predictive models… (Abstract describes training a temporal ensemble of machine learning models (e.g., neural networks). Column 3, lines 21-40 describes training neural networks intermittently and weighting recently trained neural networks more than neural networks trained a longer time ago. Since training the neural networks may be via back propagation (see column 1, lines 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Ali, Baughman, and Kreis to weight models based on a recency of use as taught by Rybakov because this may increase accuracy without requiring additional hardware for training as described by Rybakov in the Abstract.

Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Ali teaches
wherein the one or more subsets of the information comprises hauling size and vehicle model. (Ali, P [0084], line 11-16, “For example, the state 320 of a combine harvester specifies the vehicle dimension, grain tank capacity, speed settings and its current operation. Similarly, the state 360 of a crop field could define for example the ground condition, crop density, the grain moisture content and indicates the portion of the field that is already harvested.”) 

Regarding claim 4, the rejection of claim 1 is incorporated herein. Furthermore, Ali teaches
wherein the plurality of vehicles are mining trucks. (Ali, P [0130], line 1-9, “Open-cast mining process involves recovering commercially useful minerals by removing soil and rocks overlying the deposits. There are different scenarios under which the process is carried out. In one scenario, the valuable deposits are recovered with excavators and transferred to one or more storage bins located at the mine site. The excavated product is transported to either a storage location or a refining unit with the help of dump trucks every time the storage bin's capacity is reached.”)

Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Ali teaches
wherein the activity from the plurality of vehicles is at least one of: hauling and empty operation, loading operation, and dumping operation. (Ali, P [0137], line 2-8, “The excavator mines the material and dumps it into the storage bin situated next to the mine. Once the storage bin reaches its capacity, the dump truck arrives to unload the bin. Next, the dump truck transports the excavated material 

Regarding claim 7, Ali teaches 
A method for managing a plurality of vehicles, the method comprising:  (Ali, P [0074], line 1-5, “FIG. 2 shows a schematic perspective view of a crop harvesting environment where several harvest vehicles 270, 280, 290, 300, are operating in a neighbourhood of fields to harvest the crop and transport the product from the fields to a storage depot 250.”) 
The remainder of claim 7 is substantially similar to claim 1 and is rejected with the same rationale.

Claims 8, 10 and 12 are substantially similar to claims 2, 4, and 6 and are rejected with the same rationale in view of the rejection of claim 7. 

Regarding claim 13, Ali teaches that 
A non-transitory computer readable medium, storing instructions for executing a process for managing a plurality of vehicles, the instructions comprising: (Ali, P [0074], line 1-5, “FIG. 2 shows a schematic perspective view of a crop harvesting environment where several harvest vehicles 270, 280, 290, 300, are operating in a neighbourhood of fields to harvest the crop and transport the product from the fields to a storage depot 250.”)  
The remainder of claim 13 is substantially similar to claim 1 and is rejected with the same rationale.

Claims 14, 16, and 18 are substantially similar to claims 2, 4, and 6 and are rejected with the same rationale in view of the rejection of claim 13.
 
Claim 3, 9 and 15 rejected under 35 U.S.C. 103 as being unpatentable over “Ali” (US 2013/0046525 A1) in view “Baughman” (US 2013/0151063 A1), further in view of “Kreis” (US 2016/0321545 A1), further in view of “Rybakov” (US 10,824,940 B1), and further in view of “Handley” (US 2014/0039986 A1) .

Regarding claim 3, the rejection of claim 1 is incorporated herein. Ali does not appear to explicitly teach, but Kreis teaches
wherein the processor is configured to assign the weight to each of the plurality of predictive models (Abstract describes predicting a control action for a vehicle. [0015-0016] describe using an ensemble classifier by weighting the models based on the recency of the data on which it is trained. This is further described at [0032] and [0035].)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
The combination of Ali, Baughman, Kreis, and Rybakov does not teach that and error margin of the each of the plurality of predictive models, but Li teaches 
based on: error margin of the each of the plurality of predictive models. (Handley, P [0050], line 1-8, “In the examples as shown above, the driver was the major contributing factor to the schedule deviation. It should be noted that this is shown by way of example one and other factors may be the major contributor to low reliability and high schedule deviation. For example, weather, traffic, construction, and other similar factors may have a greater impact on schedule deviation that the driver.”)
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ali to add the error margin of the each of the plurality of predictive models disclosed by Handely. One of ordinary skill in the art would have been motivated to make this modification in order to combine the recency of use of the each of the polarity of predictive models to generate weight to each of the polarity predictive models by using the error margin of the polarity of the predictive models by Handley.

Regarding claims 9 and 15, these claims are substantially similar to claim 3 and are rejected with the same rationale in view of the rejections of claims 7 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121